DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                              MAURICE MOSS,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D19-3575

                                 [March 18, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas J. Coleman,
Judge; L.T. Case No. 88-005583 CF10C.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed. See Franklin v. State, 258 So. 3d 1239, 1240 (Fla. 2018), and
cert. denied sub nom. Franklin v. Florida, 139 S. Ct. 2646 (2019).

WARNER, GERBER and KLINGENSMITH, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.